Title: Thomas Jefferson to Thomas McAuley, 14 June 1819
From: Jefferson, Thomas
To: McAuley, Thomas


          
            Sir
             Monticello June 14. 19.
          
          Your favor of May 19. has been recieved, but of the subject it respects I know nothing. I have heard of the Alpha, Phi, Beta and Kappa society, but never understood either it’s location or object. when I was a student of Wm & Mary college of this state there existed a society called the F.H.C. society, confined to the number of six students only, of which I was a member, but it had no useful object, nor do I know whether it now exists. Accept my salutations and assurances of respect.
          
            Th: Jefferson
          
        